 


109 HRES 723 EH: Calling on the President to take immediate steps to help improve the security situation in Darfur, Sudan, with a specific emphasis on civilian protection.
U.S. House of Representatives
2006-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 723 
In the House of Representatives, U. S.,

September 26, 2006
 
RESOLUTION 
Calling on the President to take immediate steps to help improve the security situation in Darfur, Sudan, with a specific emphasis on civilian protection. 
 
 
Whereas the United States Congress and the President are on record as declaring that the atrocities being committed in Darfur, Sudan are genocide; 
Whereas the United States has demonstrated leadership on the Sudan issue for years, including by mediating Sudan’s North-South Peace Agreement, by declaring genocide in Darfur, by providing nearly $1 billion in humanitarian assistance over time, and by having United States Permanent Representative to the United Nations John Bolton, in his first action as President of the United Nations Security Council, request in February 2006 that United Nations Secretary-General Kofi Annan initiate contingency planning for a transition from the African Union Mission in Sudan (AMIS) to a United Nations peacekeeping force; 
Whereas the African Union deployed AMIS to Darfur to monitor the violence and, in spite of attacks on AMIS observers and the fact that the recently improved AMIS mandate still does not provide sufficiently for proactive protection of civilians, AMIS has been successful in creating pockets of security for displaced persons simply through its presence; 
Whereas the N’Djamena Ceasefire Agreement of April 8, 2004, the Abuja Protocols of November 9, 2004, and the Darfur Peace Agreement of May 5, 2006, have not resulted in a cessation of hostilities in Darfur; 
Whereas the Government of Sudan and its armed militia groups continue to commit crimes against humanity and engage in genocidal acts in Darfur, in spite of the presence of AMIS forces, and, in early September 2006, launched a major offensive in Darfur, in direct violation of the Darfur Peace Agreement; 
Whereas United Nations Secretary-General Annan has indicated that, People in many parts of Darfur continue to be killed, raped, and driven from their homes by the thousands.; 
Whereas it has been reported that an estimated 300,000 to 400,000 people have died in the conflict-affected area of Darfur and eastern Chad, and due to the number of areas that cannot be accounted for, the total number of deaths may be higher; 
Whereas the ongoing assault against civilians by Sudanese Government forces, Janjaweed militias, and rebels necessitates the deployment of a larger, more capable international peacekeeping force with a strong mandate to protect civilians in Darfur; 
Whereas, although the United Nations Security Council approved Security Council Resolution 1706 (August 31, 2006) which provides for the deployment of a United Nations peacekeeping mission in Darfur to include up to 22,500 personnel, the Government of Sudan has rejected the terms of such Resolution and alternatively issued an ultimatum to AMIS to extend its current mission beyond September 2006 without transitioning to a United Nations peacekeeping force; and 
Whereas on the same day on which the Government of Sudan issued its ultimatum, the African Union stated that it would quit the war-ravaged Darfur region if the Government of Sudan did not allow a United Nations peacekeeping force to take over AMIS: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the African Union Mission in Sudan (AMIS) for its actions in monitoring the N’Djamena Ceasefire Agreement in Darfur and its role in diminishing some acts of violence; 
(2)strongly condemns the continued genocide and violence directed against civilians in Darfur by the Government of Sudan and government-sponsored militias, as well as attacks perpetrated against civilians by rebels in Darfur;  
(3)calls upon all parties to the N’Djamena Ceasefire Agreement— 
(A)to abide by the terms of the N’Djamena Ceasefire Agreement and the Darfur Peace Agreement; and 
(B)to engage in good-faith negotiations to end the conflict in Darfur; 
(4)calls upon the Government of Sudan immediately— 
(A)to comply with United Nations Security Council Resolution 1706 (August 31, 2006), support the transition of AMIS to a United Nations peacekeeping mission, and facilitate the deployment of United Nations peacekeepers throughout Sudan toward that end;   
(B)to withdraw all offensive military aircraft and personnel from the region; 
(C)to cease all support for Janjaweed militias and rebels from Chad; and 
(D)to disarm all Janjaweed militias; 
(5)calls upon the international community to provide sufficient funding to support the AMIS mission as it transitions to a United Nations peacekeeping mission;  
(6)calls on the African Union to work closely with the United Nations and the North Atlantic Treaty Organization (NATO) to strengthen its capacity to deter violence and instability until a United Nations peacekeeping force is fully deployed in Darfur; 
(7)calls on NATO to extend its current mission of advisors to the African Union, as requested by the leadership of the African Union; 
(8)urges the President to take steps immediately to help improve the security situation in Darfur, including by proposing that NATO support an interim civilian protection force with sufficient ground and air assets under centralized planning, direction, and control, to protect civilians and facilitate the deployment of United Nations peacekeepers in Darfur;  
(9)calls upon NATO allies to support such a NATO mission;  
(10)calls upon NATO headquarters staff to begin prudent planning in advance of such a NATO mission; and 
(11)urges the President to take immediate steps to work through diplomatic channels to obtain the support of the People’s Republic of China, the Russian Federation, and United States allies in the Arab League to secure the compliance of the Government of Sudan with United Nations Security Council Resolution 1706 and support full funding for the United Nations peacekeeping force in Sudan. 
 
Karen L. HaasClerk.
